Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments and Amendment
The amendments filed August 30, 2021 have been entered. Claims 1-2 remain pending in the application. Applicant’s arguments with respect to FIGS. 25, 27, 29, and 31 have been fully considered and are persuasive, (see Response filed 8/30/2021 [page 10 paragraphs 1-3]). The objection of FIGS. 25, 27, 29, and 31 has been withdrawn. 
Applicant’s amendments to the Specification have overcome each and every objection previously set-forth in the Non-Final Office Action mailed May 28, 2021.
Regarding the 35 U.S.C. 101 rejection, Applicant makes two arguments. First, Applicant argues Examiner incorrectly applied step 2A prong one of the Alice/Mayo test. Second, Applicant argues that the amendments provided integrate the judicial exception into a practical application under step 2A prong two of the Alice/Mayo test. Examiner disagrees with both arguments.
Applicant first argues “the first and last elements of claim 1 are directed to generating particular types of polygon shapes” because “by definition, a polygon as in claim 1 is a visualizable shape and a polygon mesh is a particular type of visualizable polygon shapes”, (Response filed 8/30/2021, [page 11 paragraph 1]). The words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification. See MPEP 2111.01. The plain meaning refers to the ordinary and Polygonal Mesh Processing, the author defines a polygonal mesh as a piecewise linear surface representation that has become the widely established standard in geometry processing, (Botsch [page 6 paragraph 3 lines 9-10). The surface representation is a particular mathematical representation of a geometric object, (Botsch [page 1 paragraph 1 lines 1-4]). This particular representation is for complex shapes because it is often not feasible to find an explicit formulation with a single function that approximates a given shape with sufficient accuracy. Hence, the function domain is split into smaller sub-regions and an individual function is defined for each segment. In this piecewise definition, each function needs to approximate the given shape only locally, while the global approximation tolerance is controlled by the size and number of the segments, (Botsch [page 2 paragraph 2 lines 1-7). Given this definition and explanation, the plain meaning of “generating/transforming to polygon meshes” refers to creating a particular mathematical representation of a geometric object. This definition is consistent with how the term is used in the Specification: “polygon meshes are used to construct a model for a two-dimensional or three-dimensional shape”, (Specification [0003]).
Applicant further provides an explanation of Digitech and Benson in an attempt to distinguish them. (Response filed 8/30/2021, [page 11 paragraph 2]-[page 12 paragraph 3]). These arguments are not found persuasive. Of the limited examples provided in the MPEP, both the instant claims and example (iv) of MPEP 2106.04(a)(2)(I)(A) organize and manipulate information through mathematical correlations (see the body of the rejection for specific mappings). Similarly, both the instant claims and example (ii) of MPEP 2106.04(a)(2)(I)(A) convert/transform data through a mathematical relationship  If Applicant would like to distinguish the instant claim from these examples, Applicant is encouraged to provide positive authority by citing an example from the PEG or the MPEP, and clearly delineate how the example limitation is similar to the claim language.
In a final argument, Applicant references amendments to claim 1, claim 17, and claim 19 as in line with the discussion in the telephone interview, (Response filed 8/30/2021, [page 12 paragraph 4 line 3]. Examiners were attempting to provide guidance on how to integrate a judicial exception into a practical application. See MPEP 2106.05(e), third paragraph comparing Diehr and Alice Corp. Upon review of the actual language of the amendment, the claim is still directed to an abstract idea without significantly more. As noted in the prior Office Action, the steps of generating meshes, transforming the meshes to level sets, performing logical operations on the level sets, and then transforming the level sets back to polygon meshes were analyzed under step 2A prong one of the Alice/Mayo test to be abstract ideas for being directed to mathematical relationships. The additional limitation of “wherein the second polygon meshes are configured to construct a semiconductor model which is used to fabricate a semiconductor device” is giving an intended use that the result of the abstract idea may be used to fabricate a semiconductor device. This intended use amounts to mere instructions to apply an exception. See MPEP 2106.05(f). Applying the three factors/questions provided in MPEP 2106.05(f), (1) the claim only recites the idea of an outcome (fabricating a semiconductor device using a semiconductor model) without reciting details of how the outcome is accomplished; (2) the claim does not invoke any machinery to perform the process; and (3) the application of the judicial exception is generally recited in a wherein clause (output of the abstract idea is “configured to” without describing any active steps using the configuration).

As a first note, Applicant argues that the Office Action asserts that generating first polygon meshes is taught by converting B-Reps into triangles at 308 in FIG. 4 of Orbay. Upon review of the Office action, it appears Applicant has added the “at 308”. The Office Action actually states, “converting B-reps from input 302 into triangles (i.e. meshes), [col 9 ln 3-4]”, (Office Action filed 5/28/2021 [page 26 paragraph 1 lines 5-6]).
Even though the Office Action never asserted that the conversion step happens at 308, Examiner must still consider whether the reference should be read that way or some other way. Upon re-reading the reference, Examiner believes his original reading of the reference was correct. The position that the Applicant is taking is that the reference is broken into sub-headings “A. Blending of Implicit Surfaces”, [col 5 ln 52], “B. Implicit Surface Trees, [col 7 ln 34]”, and “C. Other Geometric Representations”, [col 9 ln 54] and that paragraphs within these subheadings only occur as associated with groupings from FIG. 4 (302, 304, 306); (308, 310, 312); and (314, 316), respectively. While there is nothing inherently wrong with this interpretation, there is a problem with reading the reference as having blending/Boolean operations performed at 306 rather than as part of the rasterizing process. At 306, Boolean operations are merely determined, to be applied later. Specifically, “If the implicit function (1) is defined as signed distance field, Boolean operations (e.g., operations 306 as shown in FIG. 4) can be determined using the blending function.”, (Orbay [col 6 ln 13-15]); see also equation (2) where a blending function(f,g) is separated into f◦g(x,y,z). The Boolean operations are determined at 306 so they can be used to construct the CSG tree at 308. The operations aren’t actually performed until after the CSG tree is simplified for a particular partition during parallel rasterization on the GPU, (see generally [col 8 ln 11-46], but specifically [col 8 ln 42-44]). As an additional note, these steps are performed 
Although not noted in the arguments, Applicant’s amendments necessitated a new search. The updated prior art rejections are provided in the body of the Office Action below.

Claim Objections
Claim 19 is objected to because of the following informalities:
In line 11 of claim 19, the language “are configured to constructed” should read “are configured to construct”.
In line 13 of claim 19, the period is oddly placed.
Appropriate correction is required.

Claim Interpretation
Claims 1, 17, and 19 include the term “device”, which triggers a 35 U.S.C. 112(f) analysis because this is considered a non-structural generic placeholder under MPEPE 2181(I)(A). Under step (A) of the analysis, “device” is a generic placeholder. However, under step (B) of the analysis, there is no functional language claimed. Therefore, this term will not be interpreted under 35 U.S.C. 112(f).
Claims 1, 17, and 19 include the term “fabricate”. Within the Office, there was discussion as to whether the broadest reasonable interpretation of fabricate includes the first definition of “fabricate” in the Merriam Webster dictionary – “invent, create”. Such a definition would allow the claim language to be interpreted as inventing a new semiconductor device rather than physically manufacturing one. After reviewing the Specification, the plain meaning of the word “fabricate”, refers to the second definition of the Merriam Webster Dictionary “construct, manufacture”. This definition comports with how the term 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).


Claim 1 recites: 
A non-transitory computer-readable storage medium storing instructions, which, when executed by a computer, cause the computer to perform a method for a semiconductor design simulation, the method comprises: 
generating first polygon meshes; 
transforming the first polygon meshes to first level sets; 
performing logical operations on the first level sets to generate second level sets; and 
transforming the second level sets to second polygon meshes, 
wherein the second polygon meshes are configured to construct a semiconductor model which is used to fabricate a semiconductor device.

The limitation “generating first polygon meshes” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example iv. organizing information and manipulating information through mathematical correlations. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards generating a mathematical representation of a geometric object. Similar to organizing information and manipulating information through mathematical correlations, generating polygon meshes is an abstract idea for being directed to a mathematical relationship.
The limitation “transforming the first polygon meshes to first level sets” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example ii. a 
The limitation “performing logical operations on the first level sets to generate second level sets” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example iii. using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and read in the light of the specification, is directed to performing specific set of mathematical formulas on the data, (calculating minimum distance values at operation points for example, Specification [00101] lines 1-2). Similar to using a formula to convert geospatial coordinates into natural numbers, performing calculations on geospatial coordinates is an abstract idea.
The limitation “transforming the second level sets to second polygon meshes” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example ii. a conversion between binary coded decimal and pure binary. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards converting a mathematical representation of a geometric object into another mathematical representation using a mathematical relationship. Similar to converting binary coded decimal to pure binary, converting from one mathematical representation to another is an abstract idea.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations. (1) “A non-transitory computer-readable storage medium storing instructions, which, when executed by a computer, cause the computer to perform a method for a semiconductor design simulation, the method comprises” and (2) “wherein the 
The first additional limitation “A non-transitory computer-readable storage medium storing instructions, which, when executed by a computer, cause the computer to perform a method for a semiconductor design simulation, the method comprises” is invoking a computer as a tool to perform an abstract idea, so this limitation falls within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2), example - (v) requiring the use of software to tailor information and provide it to the user on a generic computer. Similar to requiring the use of software to tailor information and provide it to the user on a generic computer, the limitation here is using software on a generic computer to manipulate a mathematical representation of a geometric object.
The second additional limitation of “wherein the second polygon meshes are configured to construct a semiconductor model which is used to fabricate a semiconductor device” is simply instructing a person or computer that the abstract idea may be used to fabricate a semiconductor device. This intended use amounts to mere instructions to apply an exception. See MPEP 2106.05(f). Applying the three factors/questions provided in MPEP 2106.05(f), (1) the claim only recites the idea of an outcome (fabricating a semiconductor device using a semiconductor model) without reciting details of how the outcome is accomplished; (2) the claim does not invoke any machinery to perform the process; and (3) the application of the judicial exception is generally recited in a wherein clause (output of the abstract idea is “configured to” without describing any active steps using the configuration).
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of semiconductor simulation, (Specification [0002] line 3), but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to simulate a 
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
Here, there are no additional limitations that could amount to significantly more. The only additional limitations that could amount to significantly more are limitations that fall within the “apply it” category. Thus, a significantly more analysis is not necessary for these limitations.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.


With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory computer-readable storage medium of claim 1, wherein the transforming of the first polygon meshes to the first level sets comprises: constructing grids in a certain coordinate system to allow a target body, which is formed by the first polygon meshes, to be placed in grids; calculating distance values at selected intersection points, which are positioned adjacent to surfaces of the target body, among intersection points of the grids; and picking the distance values as one set of the first level sets. The first limitation of “constructing grids in a certain coordinate system to allow a target body, which is formed by the first polygon meshes, to be placed in grids” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example iv. organizing information and manipulating information through mathematical correlations. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards generating a coordinate system that describes a vector space in order to further describe a relationship among points. Similar to organizing information and manipulating information through mathematical correlations, a constructing grids in a coordinate system is a mathematical relationship used to organize information. The second limitation of “calculating distance values at selected intersection points, which are positioned adjacent to surfaces of the target body, among intersection points of the grids” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example vi. calculating the difference between local and average data values. The limitation, as drafted and read in the light of the specification (Specification [0069]-[0070]), is directed to calculating specification distances by subtracting x, y, and z values of surface from a nearest grid intersection to get a value in a range from 0.0 to 1.0. Similar to using a formula to convert geospatial coordinates into natural numbers, performing calculations on geospatial coordinates to get distance values is an abstract idea. The third limitation of “picking the distance values as one set of the first level sets” is an abstract idea because it is directed to a mental process. The limitation, as drafted, is a functional limitation that, under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally pick a set of distance values to perform the limitation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract 

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory computer-readable storage medium of claim 2, wherein the distance values comprise point-based distance values, which are obtained at each of the selected intersection points, and a number of the point-based distance values at each of the selected intersection points is equal to a dimension of the certain coordinate system. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example iv. organizing information and manipulating information through mathematical correlations. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards a specific mathematical relationship of geospatial coordinates. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 2. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 3 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory computer-readable storage medium of claim 2, wherein the selected intersection points comprise first intersection points, which are positioned outside the surfaces of the target body, and second intersection points, which are positioned within the surfaces of the target body. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example iv. organizing information and manipulating information through mathematical correlations. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards a specific mathematical relationship of geospatial coordinates in relation to a surface. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 2. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 4 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory computer-readable storage medium of claim 4, wherein each of the distance values at the first intersection points has a positive sign, and 10each of the distance values at the second intersection points has a negative sign. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example iv. organizing information and manipulating information through mathematical correlations. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards a specific mathematical relationship of the sign of geospatial coordinates in relation to a surface. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 4. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 5 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory computer-readable storage medium of claim 2, wherein the distance values comprise point-based distance values, which are obtained at a specific intersection point and represent shortest distances from the specific intersection point to the surfaces of the target body in the certain coordinate system, and when one of the point-based distance values is larger than a length of each grid, the one of the point-based distance values is given as a default value that is larger than a maximum value of a range of the distance values. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example iv. organizing information and manipulating information through mathematical correlations. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards a specific mathematical relationship of how to represent geospatial coordinates in relation to a surface (e.g. with a default value under certain conditions). This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 2. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 6 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory computer-readable storage medium of claim 1, wherein, when the first polygon meshes form two or more bodies, the transforming of the first polygon meshes to the first level sets comprises calculating a first set of the first level sets from first final surfaces formed by the two or more bodies. The limitation is an abstract idea because it is 

With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory computer-readable storage medium of claim 7, wherein the transforming of the first polygon meshes to the first level sets further comprises: removing one of the two or more bodies, and calculating a second set of the first level sets from second final surfaces formed by remaining bodies. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example iii. using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and read in the light of the specification, is directed to performing specific calculations to convert/transform from a first mathematical relationship into a different mathematical relationship. Similar to using a formula to convert geospatial coordinates into natural numbers, using a calculation to transform a first level set to a second level set is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already 

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory computer-readable storage medium of claim 8, wherein, when only 10one body remains as a remaining one body among the two or more bodies, the method further comprises calculating a last set of the first level sets from surfaces formed by the remaining one body. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example iii. using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and read in the light of the specification, is directed to performing specific calculations to convert/transform from a first mathematical relationship into a different mathematical relationship. Similar to using a formula to convert geospatial coordinates into natural numbers, using a calculation to transform a level set to a last level set is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 8. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory computer-readable storage medium of claim 9, wherein the logical 15operations are executed on the first set, the second set, and the last set, respectively, of the first level sets. The limitation is an abstract idea because it is directed to a 

With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory computer-readable storage medium of claim 1, wherein each of the logical operations comprises one of union, intersection, and difference. The limitation is an abstract idea because it is directed to a mathematical formula. See MPEP 2106.04(a)(2)(I)(B) – example ii. the Arrhenius equation. The limitation, as drafted and read in the light of the specification (Specification, [00101]; [00104]; [00106]), is directed to a specific formula to convert/transform from a first mathematical relationship into a different mathematical relationship. Similar to claiming a formula like the Arrhenius equation in word instead equations, claiming specific Boolean operations is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the 

With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory computer-readable storage medium of claim 1, wherein the logical operations are performed on the first level sets and a target level set. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example iii. using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and read in the light of the specification, is directed to performing specific calculations to convert/transform from a first mathematical relationship into a different mathematical relationship. Similar to using a formula to convert geospatial coordinates into natural numbers, performing a calculation on multiple level sets is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 12 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory computer-readable storage medium of claim 12, wherein each of the first level sets comprises first distance value sets, the target level set comprises second distance value sets, and  5the performing of the logical operations on the first level sets comprises calculating a minimum or maximum value, which is selected from a specific first distance value of the first distance value sets of a specific first level set of the first level sets and a specific second distance value of the second distance value sets associated with the specific first distance value, as a distance value of a specific second level set of the second level sets 10corresponding to the specific first level set. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example iii. using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and read in the light of the specification, is directed to performing specific calculations to convert/transform from a first mathematical relationship into a different mathematical relationship. Similar to using a formula to convert geospatial coordinates into natural numbers, performing a ‘max’ or ‘min’ calculation on two input level sets is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 12. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 13 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory computer-readable storage medium of claim 13, wherein when a difference between the specific first distance value and the specific second distance value is smaller than a threshold value, one distance value of the specific first distance value and the 15specific second distance value is fixedly calculated as the distance value of the second level set. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example iii. using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and read in the light of the specification, is directed to performing specific calculations to convert/transform from a first mathematical relationship into a different mathematical relationship. Similar to using a formula to convert geospatial coordinates into natural numbers, 

With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory computer-readable storage medium of claim 1, wherein the transforming of the second level sets to the second polygon meshes comprises: calculating surfaces from the second level sets, respectively; identifying bodies from the surfaces as identified bodies based on differences between the surfaces; and generating the second polygon meshes in the identified bodies. The first limitation of “calculating surfaces from the second level sets, respectively” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example iii. using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and read in the light of the specification, is directed to performing specific calculations to define surfaces. The second limitation of “identifying bodies from the surfaces as identified bodies based on differences between the surfaces” is an abstract idea because it is directed to a mental process. The limitation, as drafted, is a functional limitation that, under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally classify specific surfaces as bodies based on their differences to perform the limitation. The third limitation of “generating the second polygon meshes in the identified bodies” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example ii. a conversion between binary coded decimal and 

With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory computer-readable storage medium of claim 1, wherein the second polygon meshes are independent of the first polygon meshes. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example iv. organizing information and manipulating information through mathematical correlations. The mathematical relationship here is further characterizing the relationship between two other mathematical relationships (meshes) as independent. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 16 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.


The claim recites: 
A semiconductor design system, comprising: a non-transitory computer-readable storage medium storing instructions; and a processor configured to execute the instructions, thereby performing a method for a semiconductor design simulation, wherein the method comprises:  
generating first polygon meshes; 
transforming the first polygon meshes to first level sets; 
performing logical operations on the first level sets to generate second level sets; and 
transforming the second level sets to second polygon meshes,
wherein the second polygon meshes are configured to construct a semiconductor model which is used to fabricate a semiconductor device.

The limitation “generating first polygon meshes” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example iv. organizing information and manipulating information through mathematical correlations. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards generating a mathematical representation of a geometric object. Similar to organizing information and manipulating information through mathematical correlations, generating polygon meshes is an abstract idea for being directed to a mathematical relationship.
The limitation “transforming the first polygon meshes to first level sets” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example ii. a conversion between binary coded decimal and pure binary. The limitation, as drafted and under a 
The limitation “performing logical operations on the first level sets to generate second level sets” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example iii. using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and read in the light of the specification, is directed to performing specific set of mathematical formulas on the data, (calculating minimum distance values at operation points for example, Specification [00101] lines 1-2). Similar to using a formula to convert geospatial coordinates into natural numbers, performing calculations on geospatial coordinates is an abstract idea.
The limitation “transforming the second level sets to second polygon meshes” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example ii. a conversion between binary coded decimal and pure binary. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards converting a mathematical representation of a geometric object into another mathematical representation using a mathematical relationship. Similar to converting binary coded decimal to pure binary, converting from one mathematical representation to another is an abstract idea.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations. (1) “A semiconductor design system, comprising: a non-transitory computer-readable storage medium storing instructions; and a processor configured to execute the instructions, thereby performing a method for a semiconductor design simulation, wherein the method comprises:” and (2) “wherein the second polygon meshes are configured to construct a semiconductor model which is used to fabricate a semiconductor device”.

The second additional limitation of “wherein the second polygon meshes are configured to construct a semiconductor model which is used to fabricate a semiconductor device” is simply instructing a person or computer that the abstract idea may be used to fabricate a semiconductor device. This intended use amounts to mere instructions to apply an exception. See MPEP 2106.05(f). Applying the three factors/questions provided in MPEP 2106.05(f), (1) the claim only recites the idea of an outcome (fabricating a semiconductor device using a semiconductor model) without reciting details of how the outcome is accomplished; (2) the claim does not invoke any machinery to perform the process; and (3) the application of the judicial exception is generally recited in a wherein clause (output of the abstract idea is “configured to” without describing any active steps using the configuration).
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of semiconductor simulation, (Specification [0002] line 3), but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to simulate a semiconductor device beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).

Here, there are no additional limitations that could amount to significantly more. The only additional limitations that could amount to significantly more are limitations that fall within the “apply it” category. Thus, a significantly more analysis is not necessary for these limitations.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 17 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 18, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The semiconductor design system of claim 17, wherein each of the first level sets comprises first distance value sets, each of the first distance value sets comprises a plurality of distance values, and each of the distance values has a positive or negative sign, and wherein a number of the distance values in each of the first distance value sets is equal 20to a dimension of a certain coordinate system, in which the first distance value sets are generated. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 

With respect to claim 19, applying step 1, the preamble of claim 1 claims a non-transitory computer readable storage medium so this claim falls within the statutory category of a manufacture. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A non-transitory computer-readable storage medium storing instructions, which, when executed by a computer, cause the computer to perform a method for a semiconductor design simulation, the method comprises: 
forming a first body and a second body using first polygon meshes; 
calculating a first level set from first surfaces formed by the first body and the second body; removing the first body; 
calculating a second level set from a second surface of the second body;  and
generating second polygon meshes, which form the second body, from the second level set, wherein the second polygon meshes are configured to constructed a semiconductor model which is used to fabricate a semiconductor device.

The limitation “forming a first body and a second body using first polygon meshes;” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example iv. organizing information and manipulating information through mathematical correlations. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards generating a mathematical relationship that describes a relationship among points. Similar to organizing information and manipulating information through mathematical correlations, a mesh which is set of points connected by edges is a mathematical relationship used to organize information.
The limitations of “calculating a first level set from first surfaces formed by the first body and the second 5body; removing the first body; and calculating a second level set from a second surface of the second body” are abstract ideas because they are directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C) – example iii. using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and read in the light of the specification, is directed to performing specific set of mathematical formulas on the data, (Specification [0104] lines 1-2). Similar to using a formula to convert geospatial coordinates into natural numbers, performing calculations on geospatial coordinates is an abstract idea.
The limitation “generating second polygon meshes, which form the second body, from the second level set,” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example iv. organizing information and manipulating information through mathematical correlations. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards generating a mathematical relationship that describes a relationship among points. 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations. (1) “A non-transitory computer-readable storage medium storing instructions, which, when executed by a computer, cause the computer to perform a method for a semiconductor design simulation, the method comprises:” and (2) “wherein the second polygon meshes are configured to constructed a semiconductor model which is used to fabricate a semiconductor device”.
The first additional limitation “A non-transitory computer-readable storage medium storing instructions, which, when executed by a computer, cause the computer to perform a method for a semiconductor design simulation, the method comprises:” is invoking a computer as a tool to perform an abstract idea, so this limitation falls within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2), example - (v) requiring the use of software to tailor information and provide it to the user on a generic computer. Similar to requiring the use of software to tailor information and provide it to the user on a generic computer, the limitation here is using software on a generic computer to manipulate a mathematical representation of a geometric object.
The second additional limitation of “wherein the second polygon meshes are configured to constructed a semiconductor model which is used to fabricate a semiconductor device” is simply instructing a person or computer that the abstract idea may be used to fabricate a semiconductor device. This intended use amounts to mere instructions to apply an exception. See MPEP 2106.05(f). Applying the three factors/questions provided in MPEP 2106.05(f), (1) the claim only recites the idea of an outcome (fabricating a semiconductor device using a semiconductor model) without reciting details of how the outcome is accomplished; (2) the claim does not invoke any machinery to perform the 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of semiconductor simulation, (Specification [0002] line 3), but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to simulate a semiconductor device beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
Here, there are no additional limitations that could amount to significantly more. The only additional limitations that could amount to significantly more are limitations that fall within the “apply it” category. Thus, a significantly more analysis is not necessary for these limitations.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 19 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory computer-readable storage medium of claim 19, wherein the method further comprises: generating third polygon meshes, which form the first body, from a difference between the second level set and the first level set. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example ii. a conversion between binary coded decimal and pure binary. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards converting a mathematical relationship from one form into another form. Similar to converting binary coded decimal to pure binary, converting from one mathematical relationship (level set) to another mathematical relationship (mesh) is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 19. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 20 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 10,083,264 (Orbay) in view of U.S. Pub.2019/0134915 (Schmidt).

Orbay does not teach wherein the second polygon meshes are configured to construct a semiconductor model which is used to fabricate a semiconductor device.
However, Schmidt teaches wherein the second polygon meshes (at step S70, an iso-surface is computed using the signed distance field output of step S60, where the Iso-Surface Meshing method works by generating a mesh of polygonal surface elements, [0097] lines 1-7) are configured to construct (at step S80, the 3D part is manufactured from the iso-mesh provided as the output of step S70, [0101] lines 1-4) a semiconductor model which is used to fabricate a semiconductor device (3D modeled object may represent the geometry of a product to be manufactured in the real world subsequent to the completion of its virtual design with for instance a CAD software solution or CAD system, [0043] line 1-4; such as semiconductors, [0043] line 32).
It would have been obvious to one skilled in the art before the effective filing date to combine Orbay with Schmidt because this is applying a known technique (Schmidt) to a known device and method (Orbay) ready for improvement to yield predictable results. Orbay is the base reference that 

With respect to claim 2, Orbay in view of Schmidt teaches all of the limitations of claim 1, as noted above. Orbay further teaches wherein the transforming of the first polygon meshes to the first level sets comprises (see generally uniform grid, [col 8 ln 64]-[col 9 ln 14] and the adaptive grid [col 9 ln 14-37]): constructing grids in a certain coordinate system to allow a target body, which is formed by the first polygon meshes, to be placed in grids (constructing a uniform grid by running scan line fields in the x, y, z coordinate system), [col 9 ln 8-9]; or constructing an adaptive grid with an octree-based space partition, [col 9 ln 19]; see also FIG. 10A and 10B for analog 2D uniform grid and adaptive grid, [col 9 ln 35-37]); calculating distance values at selected intersection points, which are positioned adjacent to surfaces of the target body, among intersection points of the grids (calculating the distances in the vicinity of the triangle, [col 9 ln 6]; see also [col 9 ln 15-17]); and picking the distance values as one set of the first level sets (marks every location inside and out to complete a signed distance field, [col 9 ln 12-13]).

With respect to claim 3, Orbay in view of Schmidt teaches all of the limitations of claim 2, as noted above. Orbay further teaches wherein the distance values comprise point-based distance values, 

With respect to claim 4, Orbay in view of Schmidt teaches all of the limitations of claim 2, as noted above. Orbay further teaches wherein the selected intersection points comprise first intersection points, which are positioned outside the surfaces of the target body, and second intersection points, which are positioned within the surfaces of the target body (implicit surface modeling system 104 marks every location inside and out, [col 9 ln 11-12]).

With respect to claim 5, Orbay in view of Schmidt teaches all of the limitations of claim 4, as noted above. Orbay further teaches wherein each of the distance values at the first intersection points has a positive sign, and each of the distance values at the second intersection points has a negative sign (implicit surface modeling system 104 marks every location inside and out to complete a signed distance field, [col 9 ln 11-13]; the convention of the signed distance field is negative distance values inside a volume associated with the surface and positive values outside the volume, [col 6 ln 63-64]).

With respect to claim 7, Orbay in view of Schmidt teaches all of the limitations of claim 1, as noted above. Orbay further teaches wherein, when the first polygon meshes form two or more bodies, the transforming of the first polygon meshes to the first level sets comprises calculating a first set of the first level sets from first final surfaces formed by the two or more bodies (as seen in step 308 of FIG. 4, and accompanying pseudo code to help describe FIGS. 4, 5A and 8, [col 8 ln 13-ln 29], input 302, 304 

With respect to claim 8, Orbay in view of Schmidt teaches all of the limitations of claim 7, as noted above. Orbay further teaches wherein the transforming of the first polygon meshes to the first level sets further comprises:  removing one of the two or more bodies, and calculating a second set of the first level sets from second final surfaces formed by remaining bodies (calculating some of nodes 2-3 within the implicit surface tree as analytical elements at the second level, [col 7 ln 56-57]; in the example given in FIG. 8, prior to calculating the second level nodes 2-3, the nodes 6 and 11 are removed by simplification rules provided in FIG. 7, [col 8 ln 22]).

With respect to claim 9, Orbay in view of Schmidt teaches all of the limitations of claim 8, as noted above. Orbay further teaches wherein, when only one body remains as a remaining one body among the two or more bodies, the method further comprises calculating a last set of the first level sets from surfaces formed by the remaining one body (in the example given in FIG. 8, the only third level node, node 1, is calculated as the root of the implicit surface tree after simplification is complete, [col 7 ln 57]).

With respect to claim 10, Orbay in view of Schmidt teaches all of the limitations of claim 9, as noted above. Orbay further teaches wherein the logical operations are executed on the first set, the second set, and the last set, respectively, of the first level sets (after simplification process, [col 8 ln 11-

With respect to claim 11, Orbay in view of Schmidt teaches all of the limitations of claim 1, as noted above. Orbay further teaches wherein each of the logical operations comprises one of union, intersection, and difference (1. Union, 2. Difference, 3. Intersection, [col 6 ln 17-19]).

With respect to claim 12, Orbay in view of Schmidt teaches all of the limitations of claim 1, as noted above. Orbay further teaches wherein the logical operations are performed on the first level sets and a target level set (first level sets are generated from B-reps 304 as noted above, while target level sets may be based on analytical definitions 302, which are defined through spatial mathematical function whose level sets implicitly  give rise to a surface as f(x,y,z)=0, [col 5 ln 53-60]; in FIGS. 11(A) and 11(B), show that two different level sets may combined using method from FIG. 4 which includes Boolean operations as discussed in claim 1, [col 10 ln 19-20]).

With respect to claim 15, Orbay in view of Schmidt teaches all of the limitations of claim 1, as noted above. Orbay further teaches wherein the transforming of the second level sets to the second polygon meshes comprises (perform meshing 314, [col 9 ln 56]): calculating surfaces from the second level sets, respectively (calculate distance, gradient, and Hessian of an analytic element, [col 8 ln 35-37]);  identifying bodies from the surfaces as identified bodies based on differences between the surfaces; and generating the second polygon meshes in the identified bodies (leverage topology in the CSG to recreate faceted BRep surface, [col 10 ln 1-4]);

With respect to claim 16, Orbay in view of Schmidt teaches all of the limitations of claim 1, as noted above. Orbay further teaches wherein the second polygon meshes are independent of the first polygon meshes (leveraging topology in the CSG to recreate faceted BRep surface, [col 10 ln 1-4]; a recreated mesh at 314 is independent of mesh triangles generated at step 304, [col 9 ln 2-6]).

With respect to claim 17, Orbay teaches A semiconductor design system, comprising (see generally FIG. 4;): a non-transitory computer-readable storage medium storing instructions ([col 11 ln 1-2]); and a processor configured to execute the instructions, thereby performing a method for a semiconductor design simulation ([col 10 ln 55-57]), wherein the method comprises:  generating first polygon meshes (as a way to blend analytical definitions 302 with B-reps 304 from FIG. 4, convert B-reps into triangles, [col 9 ln 3-4]); transforming the first polygon meshes to first level sets (recalculate distance field, [col 9 ln 4]; note that signed distance field is an implicit surface defined as a level set of a volumetric function, [col 5 ln 61]-[col 6 ln 3]); performing logical operations on the first level sets to generate second level sets (implement operations 306 from FIG. 4, [col 6 ln 4-21]; result is producing a distance field, [col 7 ln 28-33]); and transforming the second level sets to second polygon meshes (as seen in step 314 of FIG. 4, perform meshing, [col 9 ln 56]).
Orbay does not teach wherein the second polygon meshes are configured to construct a semiconductor model which is used to fabricate a semiconductor device.
However, Schmidt teaches wherein the second polygon meshes (at step S70, an iso-surface is computed using the signed distance field output of step S60, where the Iso-Surface Meshing method works by generating a mesh of polygonal surface elements, [0097] lines 1-7) are configured to construct (at step S80, the 3D part is manufactured from the iso-mesh provided as the output of step S70, [0101] lines 1-4) a semiconductor model which is used to fabricate a semiconductor device (3D modeled object 
It would have been obvious to one skilled in the art before the effective filing date to combine Orbay with Schmidt because this is applying a known technique (Schmidt) to a known device and method (Orbay) ready for improvement to yield predictable results. Orbay is the base reference that teaches all limitations except for having the second polygon meshes configured for fabricating a semiconductor device. Orbay is ready for improvement because the meshes generated could be used to fabricate all sorts of devices. Schmidt teaches a known technique of using additive manufacturing to manufacture a 3D modeled part. One having ordinary skill in the art would have recognized that applying the known technique in Schmidt to manufacture a semiconductor from an iso-mesh would yield the predictable result of making meshes generated in Orbay manufacturable. Therefore, it would have been obvious to combine Orbay with Schmidt to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 18, Orbay in view of Schmidt teaches all of the limitations of claim 17, as noted above. Orbay further teaches wherein each of the first level sets comprises first distance value sets, each of the first distance value sets comprises a plurality of distance values and each of the distance values has a positive or negative sign (signed distance field, [col 9 ln 13]), and wherein a number of the distance values in each of the first distance value sets is equal to a dimension of a certain coordinate system, in which the first distance value sets are generated (calculates distance values in the 3D space using scan-line algorithms that run along every dimension (x, later y, and finally z) and progressively take into account the three components of the distances, [col 9 ln 7-11]).


Orbay does not teach wherein the second polygon meshes are configured to constructed a semiconductor model which is used to fabricate a semiconductor device.
However, Schmidt teaches wherein the second polygon meshes (at step S70, an iso-surface is computed using the signed distance field output of step S60, where the Iso-Surface Meshing method 
It would have been obvious to one skilled in the art before the effective filing date to combine Orbay with Schmidt because this is applying a known technique (Schmidt) to a known device and method (Orbay) ready for improvement to yield predictable results. Orbay is the base reference that teaches all limitations except for having the second polygon meshes configured for fabricating a semiconductor device. Orbay is ready for improvement because the meshes generated could be used to fabricate all sorts of devices. Schmidt teaches a known technique of using additive manufacturing to manufacture a 3D modeled part. One having ordinary skill in the art would have recognized that applying the known technique in Schmidt to manufacture a semiconductor from an iso-mesh would yield the predictable result of making meshes generated in Orbay manufacturable. Therefore, it would have been obvious to combine Orbay with Schmidt to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 20, Orbay in view of Schmidt teaches all of the limitations of claim 19, as noted above. Orbay further teaches wherein the method further comprises: generating third polygon meshes, which form the first body, from a difference between the second level set and the first level set (for a GPU thread calculating a cell where both 8 and 14 are present, the second body is calculated after applying the Boolean difference of node 1, [col 7 ln 56]; perform meshing in step 314 of FIG. 4, [col 9 ln 56] and visualize feedback to the user as shown in the arrow looping back to the user in FIG. 4; for a .
	

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 10,083,264 (Orbay) in view of U.S. Pub.2019/0134915 (Schmidt) in further view of “A Fast Level Set Method for Propagating Interfaces” (Adalsteinsson)

With respect to claim 6, Orbay in view of Schmidt teaches all of the limitations of claim 2, as noted above. Orbay does not teach wherein the distance values comprise point-based distance values, which are obtained at a specific intersection point and represent shortest distances from the specific intersection point to the surfaces of the target body in the certain coordinate system, and when one of the point-based distance values is larger than a length of each grid, the one of the point-based distance values is given as a default value that is larger than a maximum value of a range of the distance values.
However, Adalsteinsson teaches wherein the distance values comprise point-based distance values, which are obtained at a specific intersection point and represent shortest distances from the specific intersection point to the surfaces of the target body in the certain coordinate system (calculating the minimum distance to the curve segment, [page 272 col 1 paragraph 1 line 5]), and when one of the point-based distance values is larger than a length of each grid, the one of the point-based distance values is given as a default value that is larger than a maximum value of a range of the distance values we define the points outside the domain to be ±maxDist, [page 272 col 1 paragraph 2 lines 4-5]). 
It would have been obvious to one skilled in the art before the effective filing date to combine Orbay in view of Schmidt with Adalsteinsson because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. .

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 10,083,264 (Orbay) in view of U.S. Pub. 2019/0134915 (Schmidt) in further view of U.S. Pat. 6,943,789 (Perry)

With respect to claim 13, Orbay in view of Schmidt teaches all of the limitations of claim 1, as noted above. Orbay further teaches wherein each of the first level sets comprises first distance value sets (B-reps 304 are converted into triangles so distance field may be calculated, [col 9 ln 2-14]), the target level set comprises second distance value sets (analytical defined implicit surfaces 302 are defined as a signed distance field, [col 5 ln 61-62]).

However, Perry teaches the performing of the logical operations on the first level sets comprises calculating a minimum or maximum value, which is selected from a specific first distance value of the first distance value sets of a specific first level set of the first level sets and a specific second distance value of the second distance value sets associated with the specific first distance value, as a distance value of a specific second level set of the second level sets corresponding to the specific first level set (the ADFs 10 are sculpted by applying CSG operations to the model and tool distance fields differencing sculpting tool can be expressed as dist(p)=min( dist_model(p), -dist_tool(p)), and the sculpted distance at p for an additive tool is dist(p)=max(dist_model(P), dist_tool(p)), [col 13 ln 2-9]).
It would have been obvious to one skilled in the art before the effective filing date to combine Orbay in view of Schmidt with Perry because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Orbay in view of Schmidt discloses a system that teaches all of the claimed features except for specifically calculating the min or max values for level sets when performing Boolean/CSG operations. Orbay teaches the operations themselves, but uses shorthand that does not specifically include the max(dist_A, dist_B) or min(dist_A, dist_B) that is conventional in the art, (Orbay [col 6 ln 17-19]). Perry cures this deficiency by providing more detailed formulas for describe differencing and additive Boolean/CSG operations, (Perry, [col 13 ln 2-9]). A person having skill in the art would have a reasonable expectation of successfully applying the Boolean operations of Orbay in view of Schmidt by modifying 

With respect to claim 14, Orbay in view of Schmidt in view of Perry teaches all of the limitations of claim 13, as noted above. Orbay does not teach wherein when a difference between the specific first distance value and the specific second distance value is smaller than a threshold value, one distance value of the specific first distance value and the specific second distance value is fixedly calculated as the distance value of the second level set.
However, Perry teaches wherein when a difference between the specific first distance value and the specific second distance value is smaller than a threshold value, one distance value of the specific first distance value and the specific second distance value is fixedly calculated as the distance value of the second level set (as seen in FIG. 12A, use of the min difference operation can cause ADF points remote from the actual surface to hold incorrect values, [col 13 ln 10]; these inaccuracies may be cured with the correction algorithm of FIG. 17, [col 13 ln 41-42]]; which includes step 1710 of Correction Method 2, [col 14 ln 1]; which checks if the originally assigned corner/intersection distance C (i.e. first distance value) is outside the range of a known edge distance D (i.e. second distance value) plus the Euclidean distance N to that corner, and if so setting the corner distance C to be the corrected distance  defined by D, [col 14 ln 29-34]).
It would have been obvious to one skilled in the art before the effective filing date to combined Orbay in view of Schmidt with Perry because this is applying a known technique (Perry) to a known system and method (Orbay in view of Schmidt) ready for improvement to yield predictable results. Orbay is the base reference that teaches all limitations except for the correction algorithm. Orbay uses adaptive grids such as octree based data structures to store distance values, (Orbay [col 9 ln 30]), but .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. 2018/0276316 (Brochu) – receive 3D mesh model composed of polygons, [0007] lines 1-2; generate 3D distance field, [0008] line 1; break 3D surface model into discrete volumetric regions using Boolean operation, [0009] line 1-4; perform additive manufacturing, [0010] lines 1-10.
U.S. Pat. 7,027,045 (Perry) – receive input model which may be polygons (triangles), [col 6 ln 5-9; generate adaptively sampled distance field (ADF), [col 6 ln 15];  converter 130 blends with blender 600 two or more ADFs to produce a new ADF,  [col 6 ln 26-27]; blending is done with controls 240 which includes CSG operations union, intersect, and subtract from FIG. 2; converter transforms the ADFs to triangles 113 which is the same as input format, [col 6 ln 24-26].
U.S. Pat. 9,430,870 (Museth) – converts input models such as polygon mesh into level set models, [Abstract] lines 7-9; interface is provided by which models can be edited .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/D.M./Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148